Exhibit 99.2 CENTRAL BANCORP, INC. CONSOLIDATED FINANCIAL STATEMENTS December 31, 2013 and 2012 CENTRAL BANCORP, INC. Garland, Texas CONSOLIDATED FINANCIAL STATEMENTS December 31, 2013 and 2012 CONTENTS INDEPENDENT AUDITOR’S REPORT 1 FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS 5 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 9 Crowe Horwath LLP Independent Member Crowe Horwath International INDEPENDENT AUDITOR’S REPORT Board of Directors Central Bancorp, Inc. Garland, Texas Report on the Financial Statements We have audited the accompanying consolidated financial statements of Central Bancorp, Inc. (“Company”), which comprise the consolidated balance sheets as of December 31, 2013 and 2012, and the related consolidated statements of operations, comprehensive loss, changes in stockholders’ equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 1 Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Central Bancorp, Inc., as of December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter Regarding Going Concern The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note N to the consolidated financial statements, the Company is subject to a rescinded stock obligation, and does not expect its regulators to grant the necessary approval to pay the aforementioned obligation without raising additional capital. The Company has incurred operating losses in recent years and problem assets continue to be at high levels.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note N. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty.Our opinion is not modified with respect to this matter. Emphasis of Matter As discussed in Note B, the Federal Deposit Insurance Corporation (“FDIC”) has been critical of the Company’s compliance with the shared-loss agreements.During 2013, the Company reached an agreement with the FDIC whereby the Company reimbursed the FDIC for certain claims that had previously been submitted and paid. Additionally, as of December 31, 2013, the FDIC has indicated that additional reviews will be required on select assets for which the FDIC has previously paid claims submitted by the Company.Dependent on the results of these reviews, the FDIC may require further corrective actions.Should these or future corrective actions occur, it could have a material adverse impact on operations and stockholders’ equity.Our opinion is not modified with respect to this matter. Other Matter In our report dated September 26, 2013, we expressed a modified opinion on the 2012 consolidated financial statements based on a scope limitation because management was unable to estimate the extent of any clawback that may be associated with the FDIC’s assertion of noncompliance with the Single Family and Commercial Shared-Loss Agreements or the related effect on the carrying value of its loss share receivable and indemnification asset, and therefore, we were unable to satisfy ourselves as to the impact these matters may have had on the Company’s 2012 consolidated financial statements. During 2013, we were able to satisfy ourselves as to the valuation of the loss share receivable and indemnification asset as of December 31, 2012 and accordingly, our present opinion on the 2012 consolidated financial statements, as presented herein, is different from that expressed in our previous report. Report on Other Legal and Regulatory Requirements We also have examined in accordance with attestation standards established by the American Institute of Certified Public Accountants, the Company’s internal control over financial reporting as of December 31, 2013, based on criteria established in the 1992 Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated May 9, 2014 expressed an adverse opinion on internal control over financial reporting, citing material weaknesses.Our opinion on the 2013 consolidated financial statements was not affected by the material weaknesses. Crowe Horwath LLP Dallas, Texas May 9, 2014 2 CENTRAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS December 31, 2013 and 2012 (Dollars in thousands, except per share data) ASSETS Cash and due from banks $ $ Interest bearing deposits in other banks Total cash and cash equivalents Securities available for sale Loans, net of allowance of $65,097 and $78,120 Loss share receivable and indemnification asset Accrued interest receivable Small Business Administration receivable, net Bank owned life insurance Federal Home Loan Bank stock Other real estate owned, net of valuation reserve Premises and equipment, net Core deposit intangible Deferred tax assets - Federal income tax receivable State income tax receivable - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Rescinded stock obligation Federal Home Loan Bank advances Accrued interest payable Subordinated debentures Deferred compensation Supplemental executive retirement plan State income tax payable - Deferred tax liability - Accrued expenses and other liabilities Total liabilities Preferred stock (liquidation preference of $23,625 as of December 31, 2013 and 2012) Common stock ($1.00 par, 2,843,065 outstanding at December 31, 2013 and 2012) Additional paid-in capital Retained earnings Accumulated other comprehensive income ) Treasury stock, 8,983 shares at December 31, 2013 and 2012 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 CENTRAL BANCORP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Years ended December 31, 2013 and 2012 (Dollars in thousands, except per share data) Interest income: Loans $ $ Securities Deposits in other banks Other 14 23 Total interest income Interest expense: Deposits Federal Home Loan Bank advances Subordinated debentures Rescinded stock obligation Total interest expense Net interest income Provision (credit) for loan losses ) Net interest income (loss) after provision (credit) for loan losses Noninterest income: Net loss on assets covered by FDIC loss share agreements ) ) Gain on purchased credit impaired loans Service charges on deposit accounts Net servicing fees Gain on sale of loans - Loss on disposal of premises and equipment ) ) Other Total noninterest income (loss) ) Noninterest expense: Salaries and employee benefits Occupancy and equipment Professional fees Data processing services Regulatory fees Loan and collection fees Other real estate owned ) Amortization of core deposit intangible Advertising 48 76 Other Total non-interest expense Loss before income tax benefits ) ) Income tax benefits ) ) Net loss ) ) Dividends and amortization on preferred stock ) ) Net loss allocable to common stockholders $ ) $ ) See accompanying notes to consolidated financial statements. 4 CENTRAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Years ended December 31, 2013 and 2012 (Dollars in thousands, except per share data) Net loss $ ) $ ) Other comprehensive income (loss): Unrealized gains/losses on securities: Holding gains on available for sale securities ) SERP net actuarial gain Other comprehensive income (loss) before tax ) Tax effect ) Total other comprehensive income (loss) ) Comprehensive loss $ ) $ ) See accompanying notes to consolidated financial statements. 5 CENTRAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Years ended December 31, 2013 and 2012 (Dollars in thousands, except per share data) Accumulated Common Additional Other Shares Preferred Common Treasury Paid-in Retained Comprehensive Issued Stock Stock Stock Capital Earnings Income/(Loss) Total Balance, January 1, 2012 ) Net loss - ) - ) Other comprehensive income - Cash dividends declared or accrued on preferred stock - ) - ) Amortization on preferred stock - ) - - Balance, December 31, 2012 ) Net loss - ) - ) Other comprehensive income - ) ) Cash dividends declared or accrued on preferred stock - ) - ) Amortization on preferred stock - ) - - Balance, December 31, 2013 $ $ $ ) $ $ $ ) $ See accompanying notes to consolidated financial statements. 6 CENTRAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2013 and 2012 (Dollars in thousands, except per share data) Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Acquisition related accretion ) ) Securities (accretion) amortization Prepaid regulatory assessment - Provision (credit) for loan losses ) Loss on disposal of premises and equipment Increase in indemnification asset ) ) Valuation allowance on other real estate owned Deferred taxes ) Valuation allowance on Small Business Administration receivable Bank owned life insurance ) ) Amortization of core deposit intangible Changes in operating assets and liabilities: Change in accrued interest receivable Change in other assets ) ) Change in accrued interest payable Change in accrued expenses and other liabilities ) Change in deferred compensation and retirement plan ) ) Net cash used in operating activities ) ) Investing activities Maturities and sales of securities available for sale Purchases of securities available for sale ) - Net decrease in loans Proceeds from sale of other real estate owned Proceeds from sale of premises and equipment 10 71 Proceeds from SBA Receivable 49 Loss share receivable and indemnification asset payments received Net change in loss share receivable and indemnification asset ) ) Purchases of premises and equipment 72 ) Redemption (purchase) of Federal Home Loan Bank stock ) Small Business Administration receivable payments Net cash provided by investing activities Financing activities Net change in deposits ) ) Repayments on Federal Home Loan Bank advances, net ) ) Net cash used in financing activities ) ) See accompanying notes to consolidated financial statements. 7 CENTRAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2013 and 2012 (Dollars in thousands, except per share data) Net increase (decrease) in cash and cash equivalents $ ) $ Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid $ ) $ ) Supplemental non-cash flow information: Transfers from loans to other real estate owned $ $ Transfers from premises and equipment to other real estate owned - Transfers from loans and other real estate owned to Small Business Administration receivable Preferred stock dividends payable at year end See accompanying notes to consolidated financial statements. 8 CENTRAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2013 and 2012 (Dollars in thousands, except per share data) NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Principles of Consolidation:The consolidated financial statements include the accounts of Central Bancorp, Inc. (“Bancorp”), and its wholly-owned subsidiary, United Central Bank (the “Bank”) collectively referenced as “the Company.”As more fully described in a subsequent note, on July31, 2009, the Bank acquired certain assets and assumed certain liabilities from the Federal Deposit Insurance Corporation (“FDIC”) as receiver of Mutual Bank (the “acquisition”).All intercompany accounts and transactions have been eliminated. Nature of Operations:Currently, the Bank principally generates commercial, commercial real estate, and residential real estate loans, and receives deposits from customers.As of December 31, 2013, the Bank has a network of twenty-three full service branches.Seven branches are located in northern Illinois; nine branches are located in Texas in the Dallas, Houston, and Austin areas; two branches are located in the Washington D.C. area; three branches in California; and there is one branch each in Edison, New Jersey and Staten Island, New York, respectively.The Bank also has two fully operating regional operation centers; one located in the Dallas, Texas area and another located in the Chicago, Illinois area.During 2013, the Bank closed one branch in Norcross, Georgia.The Bank operates under a state banking charter subject to regulation by the Texas Department of Banking and the FDIC.The Company is subject to regulation by the Federal Reserve Board. Use of Estimates:In preparing the financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, realization of deferred tax assets, classification of impaired loans, carrying value of other real estate owned and impaired loans, future cash flows of acquired loans, loss share receivable and indemnification asset, determination of liabilities associated with post-retirement benefits,recognition and measurement of tax positions, contingent liabilities and valuation of financial instruments.For acquired loans and acquired other real estate owned, actual cash flows that differ from initial, projected cash flows could have a material impact on future performance.A subsequent footnote discusses certain material litigation matters. Cash and Cash Equivalents:Cash and cash equivalents include cash, deposits with other financial institutions with maturities fewer than 90 days, and federal funds sold.Net cash flows are reported for customer loan and deposit transactions, Small Business Administration (“SBA”) receivable, FHLB advances, and secured borrowings. Loss Contingencies:Loss contingencies, including claims and legal actions arising in the ordinary course of business, are recorded as liabilities when the likelihood of loss is probable and an amount or range of loss can be reasonably estimated.As more fully described in Note R, management does not believe there now are such matters that will have a material effect on the financial statements. Concentration of Credit Risk:As more fully described in a later note, the Company has a concentration in commercial real estate loans. Negative trends in the economy, particularly as it relates to the hotel/motel and gas station business sectors, will negatively impact the credit risk of the Company. Securities Available for Sale:Available-for-sale securities consist of bonds, debentures, and certain equity securities neither classified as trading securities nor as held to maturity securities.Debt securities are classified as available for sale when they might be sold before maturity.Equity securities with readily determinable fair values are classified as available for sale. (Continued) 9 CENTRAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2013 and 2012 (Dollars in thousands, except per share data) NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Securities available for sale are carried at fair value with unrealized gains and losses reported in other comprehensive income, net of tax.Realized gains (losses) on securities available for sale are included in other income and, when applicable, are reported as a reclassification adjustment, in other comprehensive income. Interest income includes amortization of purchase premiums or discounts.Premiums and discounts are amortized on the level-yield method without anticipating prepayments, except for mortgage backed securities where prepayments are anticipated.Gains and losses on sales of securities are recorded on the trade date and are determined using the specific identification method. Management evaluates securities for other-than-temporary impairment (“OTTI”) on at least an annual basis, and more frequently when economic or market conditions warrant such an evaluation. For securities in an unrealized loss position, management considers the extent and duration of the unrealized loss, and the financial condition and near-term prospects of the issuer.Management also assesses whether it intends to sell, or it is more likely than not that it will be required to sell, a security in an unrealized loss position before recovery of its amortized cost basis.If either of the criteria regarding intent or requirement to sell is met, the entire difference between amortized cost and fair value is recognized as impairment through earnings. For debt securities that do not meet the aforementioned criteria, the amount of impairment is split into two components as follows: 1) OTTI related to credit loss, which must be recognized in the income statement and 2) OTTI related to other factors, which is recognized in other comprehensive income. The credit loss is defined as the difference between the present value of the cash flows expected to be collected and the amortized cost basis.For equity securities, the entire amount of impairment is recognized through earnings.No OTTI has been recognized for the years ended December 31, 2013 and 2012. Fair Values:Fair values of assets and liabilities are estimated using relevant market information and other assumptions, as more fully disclosed in a separate note.Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments, and other factors, especially in the absence of broad markets for particular items.Changes in assumptions or in market conditions could significantly affect these estimates. Loans and Allowance for Loan Losses: Loans:Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff is reported at the principal balance outstanding net of previous charge-offs, deferred fees/costs and an allowance for loan losses.Interest income is accrued on the unpaid principal balance. Nonaccrual Loans:Generally, loans are designated as nonaccrual when either principal or interest payments are 90 days or more past due based on contractual terms unless the loan is well secured and in the process of collection.Consumer loans are typically charged off no later than 180 days past due.In all cases, loans are placed on nonaccrual or charged off at an earlier date if collection of principal or interest is considered doubtful.When a loan is placed on nonaccrual status, unpaid interest credited to income is reversed against income.Future interest income may be recorded on a cash basis after recovery of principal is reasonably assured.Nonaccrual loans are returned to accrual status when all of the principal and interest amounts contractually due are brought current and future payments are reasonably assured. (Continued) 10 CENTRAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2013 and 2012 (Dollars in thousands, except per share data) NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Troubled Debt Restructurings:In cases where a borrower experiences financial difficulties and the Company makes certain concessionary modifications to contractual terms, the loan is classified as a troubled debt restructured loan and classified as impaired.Loans restructured at a rate equal to or greater than that of a new loan with comparable risk at the time the contract is modified may be excluded from restructured loans in the calendar years subsequent to the restructuring if they are in compliance with modified terms.Generally, a nonaccrual loan that is a troubled debt restructuring remains on nonaccrual until such time that repayment of the remaining principal and interest is not in doubt, and the borrower has a period of satisfactory repayment performance. Allowance for Loan Losses:The allowance for loan losses is a valuation allowance for probable incurred credit losses.Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. Management estimates the allowance balance required using past loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, economic conditions, and other factors.Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged off. The allowance consists of specific and general components.The specific component relates to loans that are individually classified as impaired. Impaired Loans:A (non-acquired) loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect all contractual principal and interest due according to the terms of the loan agreement. Impaired loans are measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate or the value of the underlying collateral if collateral dependent.The Company evaluates the collectability of both principal and interest when assessing the need for loss accrual. Acquired loans are measured for impairment by considering carrying value which may be independent of contractual balances.Impaired loans are measured based on the present value of expected future cash flows discounted at the loan’s effective yield, as determined upon acquisition. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. All non-consumer loans are individually evaluated for impairment.Large groups of smaller balance homogeneous consumer loans are collectively evaluated for impairment.Troubled debt restructurings are separately identified for impairment disclosures and are measured at the present value of estimated future cash flows using the loan’s effective rate at inception.If a troubled debt restructuring is considered to be a collateral dependent loan, the loan is reported, net, at the fair value of the collateral.For troubled debt restructurings that subsequently default, the Company determines the amount of reserve in accordance with the accounting policy for the allowance for loan losses. (Continued) 11 CENTRAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2013 and 2012 (Dollars in thousands, except per share data) NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) The general component covers non-impaired loans and is based on historical loss experience adjusted for current factors.The historical loss experience is determined by portfolio segment and is based on the actual loss history experienced by the Company over the most recent twelve quarters with the most weight applied to the most recent quarter and the least weight to the first quarter in the twelve quarter history.This actual loss experience is then adjusted by comparing current conditions to the conditions that existed during the loss history.The Company considers the changes related to (i) lending policies, (ii) economic conditions, (iii) nature and volume of the loan segments, (iv) lending staff, (v) volume and severity of past due, non-accrual, and risk graded loans, (vi) loan review system, (vii) value of underlying collateral for collateral dependent loans, (viii) concentration levels, and (ix) effects of external factors. The Company considers loan performance and collateral values in assessing risk for each segment in the loan portfolio, as follows: Commercial real estate loans are dependent on the industries tied to these loans as well as the local commercial real estate market.The loans are secured by the real estate, and appraisals are obtained to support the loan amount.An evaluation of the project’s cash flows is performed to evaluate the borrower’s ability to repay the loan at the time of origination and periodically updated during the life of the loan. Commercial and industrial loans are dependent on the strength of the industries of the related borrowers and the success of their businesses.Commercial loans are advanced for equipment purchases or to provide working capital or meet other financing needs of the business.These loans may be secured by accounts receivable, inventory, equipment or other business assets.Financial information is obtained from the borrower to evaluate the debt service coverage and ability to repay the loans. Residential real estate loans are affected by the local residential real estate market, the local economy, and movement in interest rates.The Company evaluates the borrower’s repayment ability through a review of credit reports and debt to income ratios.Appraisals are obtained to support the loan amount. Purchased Loans:Purchased loans acquired in a business combination, including covered loans, are accounted for in accordance with the provisions applicable to loans acquired with deteriorated credit quality.The Company has concluded that all acquired loans are considered purchased credit impaired loans.These purchased loans were initially recorded at their acquisition date fair value, such that there was no carryover of the seller’s allowance for loan losses.After acquisition, losses are recognized by an increase in the allowance for loan losses. Such purchased loans are accounted for individually or aggregated into pools of loans based on common risk characteristics such as, credit score, loan type, and date of origination.The Company estimates the amount and timing of expected cash flows for each purchased loan or pool, and the expected cash flows in excess of recorded value are recognized as interest income over the remaining life of the loan or pool (accretable yield).The excess of a loan’s or a pool’s contractual principal and interest over expected cash flows is not recognized (nonaccretable difference). Over the life of the loan or pool, expected cash flows continue to be estimated.If the present value of expected cash flows is less than the carrying amount, a loss is recorded through an increase in the allowance for loan losses.If the present value of expected cash flows is greater than the carrying amount, the accretable yield is increased whereby increased interest income is prospectively recognized. (Continued) 12 CENTRAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2013 and 2012 (Dollars in thousands, except per share data) NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Payments received on loans that have no basis are recorded in non-interest income, and shown as a gain on purchased loans. FDIC Loss Share Receivable and Indemnification Asset:As part of the acquisition, the Bank entered into Single Family and Commercial Shared-Loss Agreements (“SLAs”) with the FDIC. In the event that the Bank realizes a loss on certain loans and other real estate owned (“covered assets”) as provided under the SLAs, those losses as well as 90 days of lost interest and certain qualifying expenses, are reimbursable (“reimbursable losses”) from the FDIC.From the date of the acquisition, the Single Family and Commercial SLAs are effective for 10 years (expiring in 2019) and 5 years (expiring in 2014), respectively. Under the terms of the SLAs, the FDIC will reimburse United Central Bank for 80percent of net losses incurred up to $611,000 and 95percent of any net losses exceeding that amount. At acquisition, the indemnification asset was measured at fair value and determined based upon the amount and timing of expected cash flows attributable to repayments from the FDIC.The indemnification asset represents future expected discounted cash flows from the FDIC on claims expected to be made by the Bank.The indemnification asset is measured on the same basis as the indemnified assets, subject to collectability and/or contractual limitations. The loss share receivable reflects current claims filed as loss certificates.As losses on covered assets are identified; those losses are reported to the FDIC. Reimbursable loss payments by the FDIC will reduce the amount of the receivable. The value of the indemnification asset is adjusted upon re-estimation of expected covered asset cash flows. When cash flows of covered assets are expected to improve, the corresponding indemnification asset becomes impaired as future estimated cash flows from the FDIC are lower than the current carrying value of the indemnification asset.Likewise, when cash flows of covered assets are expected to deteriorate, the cash flows attributable to the indemnification asset is expected to increase.As future cash flows change from the Company’s current estimates, with each additional loss recognized by the Company on covered assets, the Company expects to be reimbursed 80% (or 95% for those cumulative losses expected to exceed $611,000) of those losses.In the event, losses do not meet or exceed current expectations, the Company would decrease the indemnification asset by 80% (or 95% for those cumulative losses expected to exceed $611,000) of each loss that is less than currently expected. For covered loans, when cash flows are expected to increase, the impairment of the indemnification asset is recognized prospectively using the same methodology as utilized for the increase in accretable yield on the loan.The impairment is prospectively amortized over the shorter of the SLAs period or the indemnified loan or loan pool.When cash flows on covered loans are expected to decrease, a provision for loan losses is recorded and an increase in the indemnification asset is recorded for the expected cash repayment from the FDIC to the Bank. The indemnification asset is approximately $3,000 more than the amount of cash expected to be collected under the agreement as of December 31, 2013.Therefore, that amount will be amortized from January 1, 2014 through the end of the SLAs with substantially all of the amortization occurring prior to the maturity of the commercial SLA in 2014. (Continued) 13 CENTRAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2013 and 2012 (Dollars in thousands, except per share data) NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Continuation of the SLAs requires the Company to meet certain compliance requirements with respect to managing the covered assets and reporting respective losses and reimbursable expenses.In the event that that the FDIC determines that the Bank is not in compliance with the SLAs, the FDIC has the ability to deny claims on an asset-by-asset basis.Denial of claims may have a material impact to the Company’s financial position. Loan Origination Fees and Commitment Fees:Loan origination fees are deferred, and the net fee is recognized as an adjustment to interest income using the interest or straight line methods over the estimated life of the loans.Certain direct loan origination costs are not deferred and recognized over the estimated life of the loan due to immateriality.Commitment fees and costs relating to commitments, for which the likelihood of exercise is remote, are recognized over the commitment period on a straight-line basis.If the commitment is exercised during the commitment period, the remaining unamortized commitment fee at the time of exercise is recognized over the life of the loan using the effective yield method. Transfers of Financial Assets:Transfers of financial assets are accounted for as sales, when control over the assets has been relinquished.Control over transferred assets is deemed to be surrendered when the assets have been isolated from the Company, the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Premises and Equipment: Bank premises and equipment are stated at cost less accumulated depreciation.Provisions for depreciation are computed using the straight-line method.Average useful lives used for depreciation with respect to major classifications of property are as follows: Type Years Building 10-30 Building improvements 7-10 Furniture, fixtures and equipment 3-10 Automobiles 5 Maintenance and repairs are charged to expense.Upon retirement and replacement, the cost of the asset and the related accumulated depreciation are eliminated with the resulting gain or loss included in the statement of income.Leasehold improvements are amortized over the shorter of its useful life or lease term. Other Real Estate Owned:Other real estate owned (“OREO”) properties acquired through or in lieu of loan foreclosure are initially recorded at fair value less cost to sell at the date of foreclosure, establishing a new cost basis.Subsequent to this initial valuation, OREO is carried at lower of cost or fair value, less estimated costs to sell.If fair value declines subsequent to transfer to OREO, a valuation allowance is recorded through expense. Operating costs after acquisition are expensed. Federal Home Loan Bank (FHLB) Stock:The Bank is a member of the FHLB system.Members are required to own a certain amount of stock based on the level of borrowings and other factors, and may invest in additional amounts.FHLB stock is carried at cost, classified as a restricted security, and periodically evaluated for impairment based on ultimate recovery of par value.Both cash and stock dividends are reported as income. (Continued) 14 CENTRAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2013 and 2012 (Dollars in thousands, except per share data) NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Income Taxes:Income tax expense is the total of the current year income tax due or refundable and the change in deferred tax assets and liabilities.Deferred income taxes are recognized for the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts based on enacted tax laws and statutory tax rates applicable to the period in which the differences are expected to affect the taxable income.As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. A tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur.The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination.For tax positions not meeting the “more likely than not” test, no tax benefit is recorded. The Company recognizes interest and/or penalties related to income tax matters in income tax expense. Bank Owned Life Insurance:The Company has purchased life insurance policies on certain key executives.Bank owned life insurance is recorded at the amount that can be realized under the insurance contract at the balance sheet date, which is the cash surrender value adjusted for other charges or other amounts due that are probable at settlement. Core Deposit Intangible:Core deposit intangible asset was recognized as part of the acquisition and is amortized on an accelerated method over its estimated useful life, 10 years. Comprehensive Income:Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income.Although certain changes in assets and liabilities, such as unrealized gains and losses on available for sale securities and unfunded liabilities of prior service costs, are reported as a separate component of stockholders’ equity, such items, along with net income, are components of comprehensive income. Gains and losses on available for sale securities are reclassified to net income as the gains or losses are realized upon sale of the securities. Restrictions on Cash:The Company was required to have $10,328 and $9,955 of cash on hand and on deposit with the Federal Reserve Bank to meet regulatory reserve and clearing requirements at December 31, 2013 and 2012, respectively. Off-Balance Sheet Financial Instruments:In the ordinary course of business, the Company has entered into off-balance sheet financial instruments consisting of commitments to extend credit and letters of credit.The face amount for these items represents the exposure to loss, before considering customer collateral or ability to repay.Such financial instruments are recorded in the financial statements when they are funded or related fees are incurred or received. Retirement Plans:Non-qualified retirement plans are not funded, but provisions for the net present value of estimated liabilities arising from these plans have been recorded in the consolidated financial statements.Employee 401(k) plan expense is the amount of matching contributions. Reclassifications:Some items in the prior year financial statements were reclassified to conform to the current presentation. (Continued) 15 CENTRAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2013 and 2012 (Dollars in thousands, except per share data) NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Subsequent Events:The Company has evaluated subsequent events for recognition and disclosure through May 9, 2014, which is the date the financial statements were available to be issued. NOTE B - LOSS SHARE RECEIVABLE AND INDEMINIFICATION ASSET On July 31, 2009, the Bank purchased certain assets and assumed certain liabilities from the FDIC, acting as receiver of Mutual Bank.The FDIC was appointed as receiver of Mutual Bank after the Illinois Department of Banking closed Mutual Bank on that same date.The Bank acquired 12 branches in Illinois, Texas, New York and New Jersey.The acquisition was consummated in order to expand the Bank’s loan portfolio and customer base.As a result of the SLAs with the FDIC, the Bank recorded, at acquisition, a receivable of $429,678 which was designated as an indemnification asset.As losses on covered assets are identified, they will be reported to the FDIC periodically.Shared-loss payments by the FDIC will reduce the amount of the receivable. The change in the Bank’s loss share receivable and indemnification asset were as follows: Loss share receivable and indemnification asset, January 1 $ $ Cash collected from FDIC ) ) Increases attributable to projected credit losses Discount accretion (amortization) ) ) Reimbursable expenses and other claims Loss share receivable and indemnification asset, December 31 $ $ The following is a summary of claims made by the Bank that have been paid from July 31, 2009 through December 31, 2013: Charge-offs, net $ Reimbursable lost accrued interest Reimbursable expenses Offsetting income ) Total claims made to the FDIC Current reimbursable loss share percentage 80
